Exhibit 10.4

FORM OF

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of [—], 2015, by and between Cambridge
Holdco, Inc., a Marshall Islands company (the “Company”), and the undersigned
parties listed under Holders on the signature page hereto (each, a “Holder” and
collectively, the “Holders”).

WHEREAS, this Agreement has been executed and delivered simultaneously with the
execution and delivery of the Merger Agreement, and this Agreement will become
effective upon the Closing;

WHEREAS, in accordance with the terms of the Merger Agreement, (i) the Initial
Cambridge Stockholders will receive the Initial Cambridge Stockholder Company
Shares and (ii) the Parakou Shareholders will receive the Parakou Shareholders
Company Shares;

WHEREAS, in accordance with the terms of the Merger Agreement, each of the
Initial Cambridge Stockholders and the Parakou Shareholders may receive certain
Contingent Shares.

WHEREAS, the Holders and the Company desire to enter into this Agreement to
provide the Holders with certain rights relating to the registration of the
Initial Cambridge Stockholders Company Shares, the Parakou Shareholders Company
Shares, the Initial Cambridge Stockholders Warrants and the shares of Common
Stock issuable upon exercise of the Cambridge Initial Stockholders Warrants,
respectively, held by them.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:

1. Definitions.

(a) Unless otherwise defined herein, the terms below shall have the following
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“Cambridge” means Cambridge Capital Acquisition Corporation, a Delaware
corporation.



--------------------------------------------------------------------------------

“Closing” means the closing of the transactions contemplated by the Merger
Agreement.

“Common Stock” means the common stock, par value $0.0001per share, of the
Company.

“Contingent Shares” means shares of Common Stock issued to the Initial Cambridge
Stockholders and the Parakou Shareholders in accordance with the terms of the
Merger Agreement.

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all
rules and regulations promulgated thereunder.

“Initial Cambridge Stockholders” means Cambridge Capital LLC, Gordon Family 2007
Trust, Gantcher Family Limited Partnership, Scott Laurans, Bob Hammel, Herb
Shear, Jonathan Meeks, Sidney Brown, David Brodsky, Elliott Morris, Jonathan
Morris, Ramon Suazo and EarlyBirdCapital, Inc.

“Initial Cambridge Stockholders Company Shares” means the shares of Common Stock
issuable to the Initial Cambridge Stockholders in accordance with the terms of
the Merger Agreement in exchange for shares of common stock of Cambridge
(a) issued or transferred to the Initial Cambridge Stockholders in October and
November 2013 or (b) issued by Cambridge to the Initial Cambridge Stockholders
on December 23 or 30, 2013 as part of private units, and in each case
outstanding immediately prior to the Closing.

“Initial Cambridge Stockholders Company Warrants” means the warrants originally
issued by Cambridge to the Initial Cambridge Stockholders on December 23 or 30,
2013 as part of private units and, upon the Closing, exercisable for shares of
Common Stock.

“Initial Cambridge Stockholders Lock-Up Period” means the date upon which the
Initial Cambridge Stockholders are permitted to sell, in accordance with the
terms of the Lock-Up Agreement, dated as of the date hereof, among Cambridge,
the Company, Parakou and each Initial Cambridge Stockholder, 50% or more of the
Restricted Securities (as defined therein).

“Merger Agreement” means the Business Combination Agreement dated as of
December 1, 2014 by and among Cambridge, the Company, Cambridge Merger Sub,
Inc., Parakou and Por Liu.

“NASD” means the National Association of Securities Dealers, Inc., or any
successor entity thereof.

“Parakou” means Parakou Tankers, Inc., a Marshall Islands corporation.

“Parakou Shareholders” means Por Liu.

 

-2-



--------------------------------------------------------------------------------

“Parakou Shareholders Company Shares” means the shares of Common Stock issuable
to the Parakou Shareholders upon the Closing and in accordance with the terms of
the Merger Agreement.

“Parakou Shareholders Lock-Up Period” means the date upon which the Parakou
Shareholders are permitted to sell, in accordance with the terms of the Lock-Up
Agreement, dated as of the date hereof, among Cambridge, the Company, Parakou
and the Parakou Shareholders, 50% or more of the Restricted Securities (as
defined therein).

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including, without limitation, a
“person” as defined in Section 13(d)(3) of the Exchange Act), trust, association
or entity or government, political subdivision, agency or instrumentality of a
government.

“Registrable Securities” mean (a) all of the Initial Cambridge Stockholders
Company Shares, the Parakou Shareholders Company Shares and any shares of Common
Stock issuable upon exercise of the Initial Cambridge Stockholders Company
Warrants (b) all Contingent Shares and (c) any Securities issuable or issued or
distributed in respect of any of the Common Stock identified in clause (a) or
(b) by way of stock dividend or stock split or in connection with a combination
of shares, recapitalization, reorganization, merger, consolidation or otherwise.
For purposes of this Agreement, (i) Registrable Securities shall cease to be
Registrable Securities when a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act by the SEC and
such Registrable Securities have been disposed of pursuant to such effective
Registration Statement and (ii) the Registrable Securities of a Holder shall not
be deemed to be Registrable Securities at any time when the entire amount of
such Registrable Securities proposed to be sold by such Holder in a single sale
constitute less than 1% of the then outstanding shares of Common Stock and are
or, in the opinion of counsel satisfactory to the Company and such Holder, each
in their reasonable judgment, may be, so distributed to the public pursuant to
Rule 144 (or any successor provision then in effect) under the Securities Act in
any three month period or any such Registrable Securities have been sold in a
sale made pursuant to Rule 144 of the Securities Act.

“Registration Statement” means the Demand Registration Statement, the Piggy-Back
Registration Statement and/or the Shelf Registration Statement, as the case may
be.

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Unit Purchase Option” means the Unit Purchase Option dated December 23, 2012
issued by Cambridge to EarlyBirdCapital, Inc. as supplemented on the date hereof
by the Company, Cambridge and EarlyBirdCapital, Inc.

 

-3-



--------------------------------------------------------------------------------

(b) The following terms have the meanings set forth in the Section set forth
opposite such term:

 

Term

  

Section

Blackout Period    §4 Company    Preamble Demand for Registration    §2(c)
Demand Registration    §2(a) Demand Registration Statement    §2(a) Holder   
Preamble Indemnified Party    §8(c) Indemnifying Party    §8(c) Maximum Number
of Securities    §2(e) Option Securities    §2(e) Participating Demand Holders
   §2(a) Participating Piggy-Back Holders    §3(b) Piggy-Back Registration   
§3(a) Piggy-Back Registration Statement    §3(a) Pro Rata    §2(e) Shelf
Registration    §2(b) Shelf Registration Statement    §2(b)

2. Demand Registration.

(a) Each of (i) the Holders of a majority-in-interest of the Parakou
Shareholders Company Shares held by Holders from and after expiration of the
Parakou Shareholders Lock-Up Period and (ii) the Holders of a
majority-in-interest of Cambridge Stockholders Company Shares held by Holders
from and after the expiration of the Initial Cambridge Stockholders Lock-Up
Period, may from time to time make a written request from a Holder requesting
that the Company effect a registration (a “Demand Registration”) under the
Securities Act covering all or part of the Registrable Securities which
specifies the intended method or methods of disposition thereof, the Company
shall promptly notify all Holders in writing of the receipt of such request and
each such Holder, in lieu of exercising its rights under Section 3 hereof may
elect (by written notice sent to the Company within ten Business Days from the
date of such Holder’s receipt of the aforementioned notice from the Company) to
have all or part of such Holder’s Registrable Securities included in such
registration thereof pursuant to this Section 2, and such Holder shall specify
in such notice the number of Registrable Securities that such Holder elects to
include in such registration. Thereupon the Company shall, as expeditiously as
is possible, but in any event no later than 30 days (excluding any days which
occur during a permitted Blackout Period under Section 4 below) after receipt of
a written request for a Demand Registration, file with the SEC and use its
reasonable efforts to cause to be declared effective, a registration statement
(a “Demand Registration Statement”) relating to all shares of Registrable
Securities which the Company has been so requested to register by such Holders
(“Participating Demand Holders”) for sale, to the extent required to permit the
disposition (in accordance with the intended method or methods thereof, as
aforesaid) of the Registrable Securities so registered, provided, however, that
the aggregate value of the Registrable Securities requested to be registered
(i) be at least US $10,000,000, based on the closing trading price of the Common
Stock on the date the demand to file such Demand Registration Statement is made
or (ii) include all Registrable Securities which remain outstanding at such
time.

 

-4-



--------------------------------------------------------------------------------

(b) Any Demand Registration Statement may be required by Participating Demand
Holders to be in an appropriate form under the Securities Act (a “Shelf
Registration Statement”) relating to any or all of the Registrable Securities in
accordance with the methods and distribution set forth in the Shelf Registration
Statement and Rule 415 under the Securities Act (the “Shelf Registration”).

(c) The Company shall not be obligated to effect more than five registrations of
Registrable Securities pursuant to this Section 2 (each, a “Demand for
Registration”), three with respect to the Holders described in clause (i) of
Section 2(a) and two with respect to the Holders described in clause (ii) of
Section 2(a); provided, that a registration requested pursuant to this Section 2
shall not be deemed to have been effected for purposes of this Section 2(c)
unless (i) it has been declared effective by the SEC, (ii) it has remained
effective for the period set forth in Section 5(a), (iii) Holders of Registrable
Securities included in such registration have not withdrawn sufficient shares
from such registration such that the remaining holders requesting registration
would not have been able to request registration under the provisions of
Section 2, and (iv) the offering of Registrable Securities pursuant to such
registration is not subject to any stop order, injunction or other order or
requirement of the SEC (other than any such stop order, injunction, or other
requirement of the SEC prompted by act or omission of Holders of Registrable
Securities).

(d) If a majority-in-interest of the Participating Demand Holders so elect and
such Holders so advise the Company as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering. In such
event, the right of any Holder to include its Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Participating Demand Holders
proposing to distribute their Registrable Securities through such underwriting
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the Holders initiating the Demand Registration.

(e) If the managing Underwriter or Underwriters for a Demand Registration that
is to be an underwritten offering advises the Company and the Participating
Demand Holders in writing that the dollar amount or number of shares of
Registrable Securities which the Participating Demand Holders desire to sell,
taken together with all other shares of Common Stock or other securities which
the Company desires to sell and the shares of Common Stock, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price in
any material respect, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Participating Demand Holders (pro
rata in accordance with the number of shares that each such Person has requested
be included in such registration, regardless of the number of shares held by
each such Person (such proportion is referred to herein as “Pro Rata”) that can
be sold without exceeding the Maximum Number of

 

-5-



--------------------------------------------------------------------------------

Shares; (ii) second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (i), the shares of Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; (iii) third, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (i) and (ii), the
shares of Common Stock or other securities registrable pursuant to the terms of
the Unit Purchase Option (such registrable securities, the “Option Securities”)
as to which “piggy-back” registration has been requested by the holders thereof,
Pro Rata, that can be sold without exceeding the Maximum Number of Shares; and
(iv) fourth, to the extent that the Maximum Number of Shares have not been
reached under the foregoing clauses (i), (ii), and (iii), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Number of Shares.

(f) Notwithstanding anything to the contrary contained herein, the Company shall
not be required to prepare and file (i) more than two Demand Registration
Statements in any twelve-month period, or (ii) any Demand Registration Statement
within 90 days following the date of effectiveness of any other Registration
Statement.

3. Piggy-Back Registration.

(a) If the Company proposes to file on its behalf and/or on behalf of any holder
of its securities (other than a holder of Registrable Securities) a registration
statement under the Securities Act on any form (other than a registration
statement on Form S-4 or S-8 or any successor form for securities to be offered
in a transaction of the type referred to in Rule 145 under the Securities Act or
to employees of the Company pursuant to any employee benefit plan, respectively)
for the registration of Common Stock (a “Piggy-Back Registration”), it will give
written notice to all Holders at least 20 days before the initial filing with
the SEC of such piggy-back registration statement (a “Piggy-Back Registration
Statement”), which notice shall set forth the intended method of disposition of
the securities proposed to be registered by the Company. The notice shall offer
to include in such filing the aggregate number of shares of Registrable
Securities as such Holders may request.

(b) Each Holder desiring to have Registrable Securities registered under this
Section 3 (“Participating Piggy-Back Holders”) shall advise the Company in
writing within ten days after the date of receipt of such offer from the
Company, setting forth the amount of such Registrable Securities for which
registration is requested. The Company shall thereupon include in such filing
the number or amount of Registrable Securities for which registration is so
requested, subject to paragraph (c) below, and shall use its reasonable efforts
to effect registration of such Registrable Securities under the Securities Act.

(c) If the managing Underwriter or Underwriters for a Piggy-Back Registration
that is to be an underwritten offering advises the Company and the holders of
Registrable Securities in writing that the dollar amount or number of shares of
Common Stock which the Company desires to sell, taken together with shares of
Common Stock, if any, as to which registration has been demanded pursuant to
written contractual arrangements with persons other than the holders of
Registrable Securities hereunder, the Registrable Securities as to which
registration has been requested under this Section 3, and the shares of Common
Stock, if any, as

 

-6-



--------------------------------------------------------------------------------

to which registration has been requested pursuant to the written contractual
piggy-back registration rights of other shareholders of the Company, exceeds the
Maximum Number of Shares, then the Company shall include in any such
registration:

(i) If the registration is undertaken for the Company’s account: (A) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities, if any,
comprised of Registrable Securities, as to which registration has been requested
pursuant to the applicable written contractual piggy-back registration rights of
such security holders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; (C) third, to the extent that the Maximum Number of Shares has
not been reached under the foregoing clauses (A) and (B), the shares of Common
Stock or other securities, if any, comprised of Option Securities, as to which
registration has been requested pursuant to the applicable written contractual
piggy-back registration rights of such security holders, Pro Rata, that can be
sold without exceeding the Maximum Number of Shares; and (D) fourth, to the
extent that the Maximum Number of shares has not been reached under the
foregoing clauses (A), (B) and (C), the shares of Common Stock or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual piggy-back registration rights with
such persons and that can be sold without exceeding the Maximum Number of
Shares;

(ii) If the registration is a “demand” registration undertaken at the demand of
holders of Option Securities, (A) first, the shares of Common Stock or other
securities for the account of the demanding persons, Pro Rata, that can be sold
without exceeding the Maximum Number of Shares; (B) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(A), the shares of Common Stock or other securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Shares; (C) third,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the shares of Registrable Securities, Pro Rata,
as to which registration has been requested pursuant to the terms hereof, that
can be sold without exceeding the Maximum Number of Shares; and (D) fourth, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A), (B) and (C), the shares of Common Stock or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual arrangements with such persons, that
can be sold without exceeding the Maximum Number of Shares; and

(iii) If the registration is a “demand” registration undertaken at the demand of
persons other than either the holders of Registrable Securities or of Option
Securities, (A) first, the shares of Common Stock or other securities for the
account of the demanding persons that can be sold without exceeding the

 

-7-



--------------------------------------------------------------------------------

Maximum Number of Shares; (B) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (A), the shares of Common
Stock or other securities that the Company desires to sell that can be sold
without exceeding the Maximum Number of Shares; (C) third, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clauses
(A) and (B), collectively the shares of Common Stock or other securities
comprised of Registrable Securities, Pro Rata, as to which registration has been
requested pursuant to the terms hereof that can be sold without exceeding the
Maximum Number of Shares; and (D) fourth, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (A), (B) and (C),
collectively the shares of Common Stock or other securities comprised of Option
Securities, Pro Rata, as to which registration has been requested pursuant to
the terms hereof and of the Unit Purchase Option, as applicable, that can be
sold without exceeding the Maximum Number of Shares; and (E) to the extent that
the Maximum Number of Shares has not been reached under the foregoing clauses
(A), (B), (C) and (D), the shares of Common Stock or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual arrangements with such persons, that can be sold without
exceeding the Maximum Number of Shares.

(d) The Company will not hereafter enter into any agreement, which is
inconsistent with the rights of priority provided in paragraph (c) above.

4. Blackout Periods. The Company shall have the right to delay the filing or
effectiveness of a Registration Statement required pursuant to Sections 2 or 3
hereof during no more than two periods aggregating to not more than 90 days in
any twelve-month period (a “Blackout Period”) in the event that, in the good
faith judgment of the Company’s Board of Directors, there is a reasonable
likelihood that disclosure in the prospectus, or any other action to be taken in
connection with the prospectus, would materially and adversely affect or
interfere with any financing, acquisition, merger, disposition of assets (not in
the ordinary course of business), corporate reorganization or other similar
transaction involving the Company; provided, however, that the Company shall
delay during such Blackout Period the filing or effectiveness of any
Registration Statement required pursuant to the registration rights of the
holders of any Securities of the Company. The Company shall promptly give the
Holders written notice of such determination containing a general statement of
the reasons for such postponement and an approximation of the anticipated delay.

5. Registration Procedures. If the Company is required by the provisions of
Section 2 or 3 to use its reasonable efforts to effect the registration of any
of its securities under the Securities Act, the Company will, as expeditiously
as possible:

(a) prepare and file with the SEC a Registration Statement with respect to such
securities and use its reasonable efforts to cause such Registration Statement
promptly to become and remain effective for a period of time required for the
disposition of such securities by the holders thereof but not to exceed 30 days
(except with respect to a Shelf Registration Statement which shall remain
effective for a period not to exceed 180 days); provided, however, that before
filing such registration statement or any amendments thereto (for purposes of
this

 

-8-



--------------------------------------------------------------------------------

subsection, amendments shall not be deemed to include any filing that the
Company is required to make pursuant to the Exchange Act), the Company shall
furnish the representatives of the Holders referred to in Section 5(m) copies of
all documents proposed to be filed, which documents will be subject to the
review of such counsel. The Company shall not be deemed to have used its
reasonable efforts to keep a Registration Statement effective during the
applicable period if it voluntarily takes any action that would result in the
Holders of such Registrable Securities not being able to sell such Registrable
Securities during that period, unless such action is required under applicable
law;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all securities covered by such Registration Statement until the earlier of
such time as all of such securities have been disposed of in a public offering
or the expiration of 30 days (except with respect to the Shelf Registration
Statement, for which such period shall be 90 days);

(c) furnish to such selling security holders such number of conformed copies of
the applicable Registration Statement and each such amendment and supplement
thereto (including in each case all exhibits), and of a summary prospectus or
other prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents, as such selling
security holders may reasonably request;

(d) use its reasonable efforts to register or qualify the securities covered by
such Registration Statement under such other securities or blue sky laws of such
jurisdictions within the United States and Puerto Rico as each Holder of such
securities shall reasonably request, to keep such registration or qualification
in effect for so long as such Registration Statement remains in effect, and to
take any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder (provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business, subject itself to
taxation in or to file a general consent to service of process in any
jurisdiction wherein it would not but for the requirements of this Section 5(d)
be obligated to do so; and provided, further, that the Company shall not be
required to qualify such Registrable Securities in any jurisdiction in which the
securities regulatory authority requires that any Holder submit any shares of
its Registrable Securities to the terms, provisions and restrictions of any
escrow, lockup or similar agreement(s) for consent to sell Registrable
Securities in such jurisdiction unless such Holder agrees to do so), and do such
other reasonable acts and things as may be required of it to enable such Holder
to consummate the disposition in such jurisdiction of the securities covered by
such Registration Statement;

(e) furnish, at the request of any Holder requesting registration of Registrable
Securities pursuant to Section 2 or 3, if the method of distribution is by means
of an underwriting, on the date that the shares of Registrable Securities are
delivered to the underwriters for sale pursuant to such registration, or if such
Registrable Securities are not being sold through underwriters, on the date that
the registration statement with respect to such shares of Registrable Securities
becomes effective, (i) a signed opinion, dated such date, of the

 

-9-



--------------------------------------------------------------------------------

independent legal counsel representing the Company for the purpose of such
registration, addressed to the underwriters, if any, and if such Registrable
Securities are not being sold through underwriters, then to the Holders making
such request, as to such matters as such underwriters or the Holders holding a
majority of the Registrable Securities included in such registration, as the
case may be, may reasonably request and as would be customary in such a
transaction; and (ii) letters dated such date and the date the offering is
priced from the independent certified public accountants of the Company,
addressed to the underwriters, if any, and if such Registrable Securities are
not being sold through underwriters, then to the Holders making such request
and, if such accountants refuse to deliver such letters to such Holders, then to
the Company (A) stating that they are independent certified public accountants
within the meaning of the 1933 Act and that, in the opinion of such accountants,
the financial statements and other financial data of the Company included in the
Registration Statement or the prospectus, or any amendment or supplement
thereto, comply as to form in all material respects with the applicable
accounting requirements of the 1933 Act and (B) covering such other financial
matters (including information as to the period ending not more than five
Business Days prior to the date of such letters) with respect to the
registration in respect of which such letter is being given as such underwriters
or the Holders holding a majority of the Registrable Securities included in such
registration, as the case may be, may reasonably request and as would be
customary in such a transaction;

(f) enter into customary agreements (including if the method of distribution is
by means of an underwriting, an underwriting agreement in customary form) and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities;

(g) otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the SEC, and make earnings statements satisfying the provisions
of Section 11(a) of the Securities Act generally available to the Holders no
later than 45 days after the end of any twelve-month period (or 90 days, if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Securities are sold to underwriters in an underwritten public
offering, or (ii) if not sold to underwriters in such an offering, beginning
with the first month of the Company’s first fiscal quarter commencing after the
effective date of the Registration Statement, which statements shall cover said
twelve-month periods;

(h) use its reasonable efforts to cause all such Registrable Securities to be
listed on each securities exchange or quotation system on which similar
securities issued by the Company are listed or traded;

(i) give written notice to the Holders:

(i) when such Registration Statement or any amendment thereto has been filed
with the SEC and when such Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the SEC for amendments or supplements to such
Registration Statement or the prospectus included therein or for additional
information;

 

-10-



--------------------------------------------------------------------------------

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any proceedings for that
purpose;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(v) of the happening of any event that requires the Company to make changes in
such Registration Statement or the prospectus in order to make the statements
therein not misleading (which notice shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made);

(j) use its reasonable efforts to prevent the issuance or obtain the withdrawal
of any order suspending the effectiveness of such Registration Statement at the
earliest possible time;

(k) furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those, if any, incorporated by reference);

(l) upon the occurrence of any event contemplated by Section 5(i)(v) above,
promptly prepare a post-effective amendment to such Registration Statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Holders, the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Company notifies the Holders in accordance
with Section 5(i)(v) above to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Holders shall
suspend use of such prospectus and use their reasonable efforts to return to the
Company all copies of such prospectus (at the Company’s expense) other than
permanent file copies then in such Holder’s possession, and the period of
effectiveness of such Registration Statement provided for above shall be
extended by the number of days from and including the date of the giving of such
notice to the date Holders shall have received such amended or supplemented
prospectus pursuant to this Section 5(l);

(m) make reasonably available for inspection by the representatives of the
Holders, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
such representative or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of the Company and cause
the Company’s officers, directors and employees to supply all relevant
information reasonably requested by such representative or any such underwriter,
attorney, accountant or agent in connection with the registration; and

 

-11-



--------------------------------------------------------------------------------

(n) in connection with any underwritten offering, make appropriate officers of
the Company available to the selling security holders for meetings with
prospective purchasers of the Registrable Securities and prepare and present to
potential investors customary “road show” material in each case in accordance
with the recommendations of the underwriters and in all respects in a manner
consistent with other new issuances of securities in an offering of a similar
size to such offering of the Registrable Securities, in connection with any
proposed sale of the Registrable Securities in an aggregate offering of at least
US $10,000,000; and

(o) use reasonable efforts to procure the cooperation of the Company’s transfer
agent in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical stock certificates into book-entry form in
accordance with any procedures reasonably requested by the Holders or the
underwriters.

It shall be a condition precedent to the obligation of the Company to take any
action pursuant to this Agreement in respect of the Securities which are to be
registered at the request of any Holder that such Holder shall furnish to the
Company such information regarding the Securities held by such Holder and the
intended method of disposition thereof as the Company shall reasonably request
and as shall be required in connection with the action taken by the Company.

6. Expenses. All expenses incurred in connection with each registration pursuant
to Sections 2 and 3 of this Agreement, excluding underwriters’ discounts and
commissions, but including without limitation all registration, filing and
qualification fees, word processing, duplicating, printers’ and accounting fees
(including the expenses of any special audits or “comfort” letters required by
or incident to such performance and compliance), fees of the NASD or listing
fees, messenger and delivery expenses, all fees and expenses of complying with
state securities or blue sky laws, fees and disbursements of counsel for the
Company, fees and expenses of the Company and the underwriters relating to “road
show” investor presentations, including the cost of any aircraft chartered for
such purpose, and the fees and disbursements of one counsel for the selling
Holders (which counsel shall be selected by a majority in interest of the
Holders initiating the Demand Registration), shall be paid by the Company,
except that:

(a) all such expenses in connection with any amendment or supplement to a
Registration Statement or prospectus filed more than 30 (or in the case of a
Shelf Registration Statement, 90 days) days after the effective date of such
Registration Statement because any Holder has not effected the disposition of
the Registrable Securities requested to be registered shall be paid by such
Holder; and

(b) The Holders shall bear and pay the underwriting commissions and discounts
applicable to securities offered for their account in connection with any
registrations, filings and qualifications made pursuant to this Agreement.

7. Rule 144 Information. At all times after 90 days after any Registration
Statement covering securities of the Company shall have become effective, the
Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

 

-12-



--------------------------------------------------------------------------------

(b) use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and

(c) furnish to each Holder of Registrable Securities forthwith upon request a
written statement by the Company as to its compliance with the reporting
requirements of such Rule 144 and of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed by the Company as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Holder to sell any Registrable Securities without registration.

8. Indemnification and Contribution.

(a) The Company shall indemnify and hold harmless each Holder, such Holder’s
directors and officers, each person who participates in the offering of such
Registrable Securities, including underwriters (as defined in the Securities
Act), and each person, if any, who controls such Holder or participating person
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based on any
untrue or alleged untrue statement of any material fact contained in such
registration statement on the effective date thereof (including any prospectus
filed under Rule 424 under the Securities Act or any amendments or supplements
thereto) or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse each such Holder,
such Holder’s directors and officers, such participating person or controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the indemnity agreement contained in this
Section 8(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld);
provided, further, that the Company shall not be liable to any Holder, such
Holder’s directors and officers, participating person or controlling person in
any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus or amendments
or supplements thereto, in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, such Holder’s directors and officers, participating person or
controlling person. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any such Holder, such
Holder’s directors and officers, participating person or controlling person, and
shall survive the transfer of such securities by such Holder.

(b) Each Holder requesting or joining in a registration severally and not
jointly shall indemnify and hold harmless the Company, each of its directors and
officers, each person, if any, who controls the Company within the meaning of
the Securities Act, and each agent and any underwriter for the Company (within
the meaning of the Securities Act) against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director,
officer, controlling person, agent or underwriter may become subject, under the

 

-13-



--------------------------------------------------------------------------------

Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in such registration statement on the effective date thereof (including any
prospectus filed under Rule 424 under the Securities Act or any amendments or
supplements thereto) or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such registration
statement, preliminary or final prospectus, or amendments or supplements
thereto, in reliance upon and in conformity with written information furnished
by or on behalf of such Holder expressly for use in connection with such
registration; and each such Holder shall reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, agent or underwriter in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 8(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld), and provided, further, that the liability of each
Holder hereunder shall be limited to the proportion of any such loss, claim,
damage, liability or expense which is equal to the proportion that the net
proceeds from the sale of the shares sold by such Holder under such registration
statement bears to the total net proceeds from the sale of all securities sold
thereunder, but not in any event to exceed the net proceeds received by such
Holder from the sale of Registrable Securities covered by such registration
statement.

(c) If the indemnification provided for in this Section 8 from the indemnifying
party (the “Indemnifying Party”) is unavailable to any Person entitled to
indemnification hereunder (the “Indemnified Party”) in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. If the allocation provided in this paragraph (c) is
not permitted by applicable law, the parties shall contribute based upon the
relevant benefits received by the Company from the initial offering of the
Securities on the one hand and the net proceeds received by the Holders from the
sale of Securities on the other. The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 8(c) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.

 

-14-



--------------------------------------------------------------------------------

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(d) The Indemnified Party agrees to give prompt written notice to the
Indemnifying Party after the receipt by the Indemnified Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which the Indemnified Party intends to claim
indemnification or contribution pursuant to this Agreement; provided, that the
failure so to notify the Indemnified Party shall not relieve the Indemnifying
Party of any liability that it may have to the Indemnifying Party hereunder
unless such failure is materially prejudicial to the Indemnifying Party. If
notice of commencement of any such action is given to the Indemnifying Party as
above provided, the Indemnifying Party shall be entitled to participate in and,
to the extent it may wish, to assume the defense of such action at its own
expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action, or (iii) the named parties to any
such action (including any impleaded parties) have been advised by such counsel
that either (A) representation of such Indemnified Party and the Indemnifying
Party by the same counsel would be inappropriate under applicable standards of
professional conduct or (B) there are one or more legal defenses available to it
which are substantially different from or additional to those available to the
Indemnifying Party. No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld.

(e) The agreements contained in this Section 8 shall survive the transfer of the
Registered Securities by any Holder and sale of all the Registrable Securities
pursuant to any registration statement and shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
such director, officer or participating or controlling Person.

9. Certain Additional Limitations on Registration Rights. Notwithstanding the
other provisions of this Agreement, the Company shall not be obligated to
register the Registrable Securities of any Holder (i) if such Holder or any
underwriter of such Registrable Securities shall fail to furnish to the Company
necessary information in respect of the distribution of such Registrable
Securities, or (ii) if such registration involves an underwritten offering, such
Registrable Securities are not included in such underwritten offering on the
same terms and conditions as shall be applicable to the other Securities being
sold through underwriters in the registration or such Holder fails to enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for such underwritten offering. In addition, each Holder agrees not to
effect any public sale or distribution of any Registrable Securities or of any
securities convertible into or exchangeable or exercisable for such Registrable
Securities, including a sale pursuant to Rule 144 under the Securities Act and
to enter into a customary lock-up agreement with the managing underwriter for an
offering, during the 90-day period beginning on the effective date of any Demand
Registration Statement (initiated by such Holder) or Piggy-Back Registration
Statement or other underwritten offering (initiated by the Company) (except as
part of such registration), and the Company agrees to use its reasonable efforts
to cause its

 

-15-



--------------------------------------------------------------------------------

executive officers to enter into a lock-up agreement of the same term, in each
case if and to the extent requested by the managing underwriter for such
offering and if the Company and its directors, executive officers and other
significant stockholders enter into similar agreements.

10. Limitations on Registration of Other Securities; Representation. From and
after the date of this Agreement, the Company shall not, without the prior
written consent of a majority in interest of the Holders, enter into any
agreement with any holder or prospective holder of any securities of the Company
giving such holder or prospective holder any registration rights the terms of
which are as or more favorable taken as a whole than the registration rights
granted to the Holders hereunder unless the Company shall also give such rights
to the Holders hereunder.

11. No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities, which is inconsistent in any material
respects with the rights granted to the Holders in this Agreement.

12. Selection of Managing Underwriters. In the event the Participating Demand
Holders have requested an underwritten offering, the underwriter or underwriters
shall be selected by the Company and shall be approved by a majority-in-interest
of the Holders initiating a Demand Registration, which approval shall not be
unreasonably withheld or delayed, provided, that (a) all of the representations
and warranties by, and the other agreements on the part of, the Company to and
for the benefit of such underwriters shall also be made to and for the benefit
of such Holders of Registrable Securities, (b) any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement shall be conditions precedent to the obligations of such Holders of
Registrable Securities, and (c) no Holder shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder, the Registrable Securities of such Holder and such Holder’s intended
method of distribution and any other representations required by law. Subject to
the foregoing, all Holders proposing to distribute Registrable Securities
through such underwritten offering shall enter into an underwriting agreement in
customary form with the underwriter or underwriters. If any Holder of
Registrable Securities disapproves of the terms of the underwriting, such Holder
may elect to withdraw all its Registrable Securities by written notice to the
Company, the managing underwriter and the other Holders participating in such
registration. The securities so withdrawn shall also be withdrawn from
registration.

13. Miscellaneous.

(a) Specific Performance. The parties acknowledge and agree that irreparable
damage would occur if any of the provisions of this Agreement are not performed
in accordance with their specific terms and in the event of breach of this
Agreement by a party, the other party would not be adequately compensated in all
cases by monetary damages alone. Accordingly, in addition to any other right or
remedy to which the non-breaching party may be entitled, it shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

 

-16-



--------------------------------------------------------------------------------

(b) Amendments and Waivers. (i) Any provision of this Agreement may be amended
if, and only if, such amendment is in writing and signed, by the Company, the
Holders of a majority-in-interest of the Holders described in clause (i) of
Section 2(a) and the Holders of a majority-in-interest of the Holders described
in clause (ii) of Section 2(a).

(ii) Any party to this Agreement may waive any right of breach or default which
such party has the right to waive, provided that such waiver will not be
effective against the waiving party unless it is in writing, signed by such
party, and specifically refers to this Agreement. No failure or delay by any
party in exercising any right, power or privilege hereunder (other than a
failure or delay beyond a period of time specified herein) shall operate as a
waiver thereof and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

(c) Notice Generally. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given and received (a) upon
receipt, if delivered personally, (b) two Business Days after deposit in the
mail, if sent by registered or certified mail, (c) on the next Business Day
after deposit with an overnight courier, if sent by overnight courier, (d) upon
transmission and confirmation of receipt, if sent by facsimile or email
transmission prior to 6:00 p.m., local time, in the place of receipt, or (e) on
the next Business Day following transmission and conformation of receipt, if
facsimile or email transmission after 6:00 p.m., local time, in the place of
receipt; provided that the notice of other communication is sent to the address,
facsimile number or email address set forth beneath the name of such party below
(or to such other address, facsimile number or email address as such party shall
have specified in a written notice to the other parties in accordance with this
Section 13(c)):

(i) If to any Holder, at its last known address appearing on the books of the
Company maintained for such purpose.

(ii) If to the Company, at

 

Cambridge Holdco, Inc.

609 Fifth Avenue, Suite 1102

New York, NY 10017

Attention:    Greg McGrath Facsimile:    +1.646.429.9325 Email:   
gmcgrath@parakoutankers.com

with a copy to:

Jones Day

222 E 41st Street

New York, NY 10017

Attention:    Alex Gendzier Facsimile:    +1.212.326.3998

Email:

   agendzier@jonesday.com

 

-17-



--------------------------------------------------------------------------------

or at such other address as may be substituted by notice given as herein
provided.

(d) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto as hereinafter provided. The registration rights of any
Holder with respect to any Registrable Securities shall be transferred to any
Person who is the transferee of such Registrable Securities. All of the
obligations of the Company hereunder shall survive any such transfer. Except as
provided in Section 8, no Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

(e) Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

(f) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed in that State. The
parties irrevocably and unconditionally submit to the exclusive jurisdiction of
the United States District Court for the Southern District of New York or, if
such court does not have jurisdiction, the New York State Supreme Court in the
Borough of Manhattan, in any Action arising out of or relating to this
Agreement. The parties irrevocably agree that all claims in respect of the
interpretation and enforcement of the provisions of this Agreement or with
respect to any such action or proceeding, will be heard and determined in such a
New York federal or State court, and that such jurisdiction of such courts with
respect thereto will be exclusive, except solely to the extent that all such
courts lawfully decline to exercise such jurisdiction. Each party hereby waives,
and agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document or in respect of
any such transaction, that it is not subject to such jurisdiction. Each party
hereby waives, and agrees not to assert, to the maximum extent permitted by law,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document or in respect of any such
transaction, that such action, suit or proceeding may not be brought or is not
maintainable in such courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts. The parties hereby consent to and grant any such court jurisdiction over
the Person of such parties and over the subject matter of any such dispute and
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 13(i) or in such other manner as
may be permitted by law, will be valid and sufficient service thereof. Each of
the parties hereto hereby waives to the fullest extent permitted by applicable
law any right it may have to a trial by jury with respect to any litigation
directly or indirectly arising out of, under or in connection with this
Agreement. Each of the parties hereto (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (b) acknowledges that it and the other hereto have
been induced to enter into this Agreement and the Transactions, as applicable,
by, among other things, the mutual waivers and certifications in this
Section 13(f).

 

-18-



--------------------------------------------------------------------------------

(g) Severability. If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions is not affected in any manner materially adverse to any party.
Upon a determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(h) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.

(i) Assignment. This Agreement shall not be assigned (whether pursuant to a
merger, by operation of law or otherwise) without the prior written consent of
the other parties hereto.

(j) Cumulative Remedies. The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies. Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.

(k) Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

(l) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each party shall execute and deliver any additional
documents and instruments reasonably requested by any other party and perform
any additional acts that may be reasonably necessary or appropriate to
effectuate and perform the provisions of this Agreement and the transactions
contemplated hereby.

(m) Effectiveness. This Agreement shall become effective only upon the Closing.
In the event the Merger Agreement is terminated prior to the Closing, this
Agreement shall terminate without any further actions by any of the parties
hereto and no party shall have any liability or further obligation to any party
to this Agreement.

(n) Termination of Cambridge Registration Rights Agreement. Upon the Closing and
the effectiveness of this Agreement, the registration rights agreement dated
December 23, 2013 among Cambridge and the Initial Cambridge Stockholders shall
terminate and be of no further force and effect.

[Signature appears on next page]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CAMBRIDGE HOLDCO, INC. By:  

 

  Name:     Title:  

 

POR LIU CAMBRIDGE CAPITAL LLC By:  

 

  Name:   Benjamin Gordon   Title:   Chief Executive Officer GORDON FAMILY 2007
TRUST By:  

 

  Name:   Jonathan Morris   Title:   Trustee  

 

  MITCHELL GORDON  

 

  MICHAEL J. DURHAM GANTCHER FAMILY LIMITED PARTNERSHIP By:  

 

  Name:   Nathan Gantcher   Title:   Managing Member of Gantcher     Family
Partners, LLC, General Partner

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

 

  SCOTT LAURANS  

 

  BOB HAMMEL  

 

  HERB SHEAR  

 

  JONATHAN MEEKS  

 

  SIDNEY BROWN  

 

  DAVID BRODSKY  

 

  ELLIOTT BRODSKY  

 

  JONATHAN MORRIS  

 

  RAMON SUAZO ALEX 2012 TRUST By:  

 

  Name:   Robert Alan Romanoff   Title:   Trustee

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

RAYMOND AVON VENTURES, LLC By:  

 

  Name:   Raymond Mancini   Title:   President EARLYBIRDCAPITAL, INC. By:  

 

  Name:     Title:   GRAUBARD MILLER By:  

 

  Name:   Jeffrey Gallant   Title:   Partner

 

[Signature Page to Registration Rights Agreement]